It gives me great pleasure to
congratulate Ambassador Insanally of Guyana on his election
to the high office of the presidency of the forty-eighth
session of the General Assembly.
I am also delighted to welcome the new Members of
the Organization. In this regard allow me to welcome
especially the State of Eritrea as a Member of the United
Nations. At the end of a cruel war the people of Eritrea
exercised their right to self-determination and opted for
Forty-eighth session - 4 October l993 33
sovereign statehood in a referendum which won praise from
the United Nations, the Organization of African Unity and
other international organizations as being free and fair.
Addis Ababa and Asmara took steps immediately to forge a
new era of close relationship and cooperation.
The healing of the wounds of war has progressed
dramatically. Building for shared prosperity is progressing
in earnest. Ethiopia believes that the spirit in which the
Eritrean problem was resolved, as well as the developments
taking place to forge a basis for permanent peace and all-
round cooperation, is a unique manifestation of the era of
change from conflict to concord. Peace has provided us
with the opportunity to concentrate on reconstruction and lay
the groundwork for sustainable development in Ethiopia and
in Eritrea.
The vision of the Ethiopian and Eritrean leaderships
and peoples is for economic, social and cultural integration
leading to political integration on a new plane. The
leaderships of the two countries have a vision for expanding
such integration to include the countries of the subregion.
The establishment of peace and stability is therefore a
priority agenda in the coordinated efforts of our two
Governments and we are determined to pursue our
objectives, however difficult the hurdles may be.
Nevertheless, we recognize that the Ethiopian and Eritrean
situation does not cover all the hopes and expectations for
the changes that have taken place in the last few years.
As there are encouraging developments in some parts
of the world, we are also witnessing painful situations in
others. The crisis in Somalia is a case in point. Since this
crisis is at the heart of my Government’s concerns, I would
like to beg the indulgence of this Assembly to take a few
moments to make a brief comment on the disturbing
developments there.
It is to be recalled that the Security Council’s decision
to restore order and to open the channels for the delivery of
humanitarian aid was put into effect in December 1992 and
thereafter. Immediate action was then taken to bring
together the warring factions as well as representatives of
various sectors of Somali society. The aim was to secure
their agreement on a plan of action for the restoration of
peace and the establishment of the structures of civil
administration. In particular, the reconciliation input of the
high-level Horn of Africa Standing Committee on Somalia
was brought to bear at the Conference held in Addis Ababa
in March of this year. An agreement was hammered out on
a series of measures leading to peace and political stability
in the country. The main elements of the agreement
included a cease-fire; a programme of disarmament; regional
reconciliation; measures on finding a political solution to be
achieved through the establishment of elected district and
regional councils, to culminate in the establishment of a
transitional national council as the highest organ of state; and
the principles for the settlement of conflicts relating to
property claims.
Concurrently, the Addis Ababa agreement of March
1993 provides for modalities of continuing humanitarian
relief and the initiation of rehabilitation as well as
reconstruction programmes. The United Nations Operation
in Somalia (UNOSOM) was to manage peace-keeping and
the maintenance of an appropriate environment for the
execution of rehabilitation and reconstruction programmes.
It was then hoped that implementation of the political
aspects of the Addis Ababa agreement would proceed as
planned.
However, the Somali situation took a tragic turn,
particularly when, on 5 June this year, United Nations
peace-keepers from Pakistan and many Somalis were killed.
That was a deplorable incident indeed, and we continue to
be seriously disturbed by the tragic events which have
resulted since then in further loss of life with no apparent
end to the crisis. Indeed, there is a deadlock and a dilemma
as to how to overcome the impasse in Mogadishu.
In the view of my delegation, a thorough review of all
aspects of the Somali situation by the United Nations is
imperative. Such a review should be aimed at restoring the
situation that existed before 5 June and at proceeding from
there with the implementation of the Addis Ababa
agreement. In this respect, it is clear that involving the
factions as well as representatives of the various sectors of
Somali society in the processes is vital.
UNOSOM is the last chance Somalia has. Therefore,
it must not be allowed to fail. Its preoccupation with the 5
June incident should not be allowed to divert its attention
from its ultimate goal of political reconciliation and
economic and social rehabilitation. It must be recognized
that, for the objectives of UNOSOM to be achieved, the
battle for the hearts and minds of all Somalis must be won.
My delegation believes that all UNOSOM troops should be
materially and spiritually equipped to fight and win such a
war, and that whenever there are shortcomings in that regard
UNOSOM should be prepared to act promptly to redress
them. Ethiopia is ready to contribute its share to such a
scenario. It will be recalled, in this regard, that the
Organization of African Unity at its summit meeting in
Cairo in June of this year gave a mandate to President Meles
34 General Assembly - Forty-eighth session
Zenawi of the Transitional Government of Ethiopia to follow
up and assist in the resolution of the Somali crisis. This
mandate was endorsed by the fourth summit of the Heads of
State and Government of the Inter-Governmental Authority
on Drought and Development (IGADD).
I would like to quote from the Declaration adopted by
the fourth summit of IGADD, held in Addis Ababa on 6 and
7 September 1993.
"We applaud the positive achievements of the
United Nations in Somalia in preventing the death of
thousands of Somalis through starvation and conflict;
"We reinforce the conviction that caution is
required in handling the current very complicated
political situation in Somalia;
"We further call for a meaningful consultation
between UNOSOM and the countries of the subregion
and reiterate the need for a more active role on the part
of the countries of the subregion;
"We fully endorse the mandate given to President
Meles Zenawi to follow developments in Somalia on
behalf of the OAU by also mandating him to follow up
the developments in that member State on behalf of the
countries of the subregion."
While the implementation of the Addis Ababa
agreement is, in our considered view, the only viable avenue
towards a political solution to the Somali crisis, we also
regard UNOSOM as a guarantor against a slide into anarchy
in Somalia. We urge UNOSOM to continue with its task
until the objectives of the Addis Ababa agreement are fully
achieved.
The problem of refugees and persons displaced by a
host of calamities continues to haunt the Horn of Africa
subregion. In this regard, Ethiopia continues to face
immense difficulties, the solutions of which are beyond what
its meagre resources and capacities allow. On top of this,
Ethiopia has to cope with the requirements of settling close
to 1 million returnees.
It is to be recalled that agreement on principles for the
delivery of humanitarian assistance was reached with the
donors at the Horn of Africa Conference held in Addis
Ababa in April 1992. Those principles should be observed
to ensure that relief assistance reaches the needy.
Human life is precious. Denying people the right to
survival, therefore, is a crime. Those who hamper the
delivery of relief aid to the needy are criminals. Likewise,
those who hold human survival hostage to their political
agendas cannot and must not be regarded as anything but
criminals.
It may be possible to put pressure on the recipients with
a view to adjusting their positions in ways that would
facilitate the delivery of relief aid. But the thought of
applying pressure on the donors is, to say the least,
nightmarish. I would like to stress that humanitarian work
should be absolutely depoliticized.
With respect to other issues of concern to the
international community, I would like to refer to the
promising developments in South Africa. My delegation
welcomes the decision on the establishment of a Transitional
Executive Council responsible for supervising the process of
transition towards a non-racial, democratic South Africa.
We commend and support all the political leaders for their
bold actions in paving the way for a peaceful transition to
democracy in South Africa.
Regrettably, however, there are areas of grave concern
where peace has yet to materialize. In this regard, the
resumption of hostilities in Angola is a blow to the
stupendous efforts made by the international community and
by Angolans themselves to restore peace in that country.
We appeal to the parties concerned to resolve their
differences at the negotiating table, taking into account the
elections, which have been declared free and fair by
international observers, as a reference for a political
settlement of the Angolan conflict.
On other areas of conflict in Africa, Ethiopia appeals to
its brothers in Rwanda, Mozambique and Liberia to continue
the momentum towards the establishment of peace in their
respective countries. Likewise, it is Ethiopia’s fervent hope
that our brothers in the Sudan will soon discover the happy
medium that brings peace and tranquility.
On the Middle East, Ethiopia welcomes the first step
towards a settlement embodied in the historic agreement
signed in Washington by Israel and the Palestine Liberation
Organization (PLO). We warmly congratulate the leaders of
both sides on their courageous move, and hope that the
momentum towards a comprehensive settlement of the
Middle East conflict will pick up speed as a result.
Forty-eighth session - 4 October l993 35
However, it appears that our hopes in some areas of the
world are destined to be tempered by virtual despair in
others. I am referring here to the tragic situation in Bosnia
and Herzegovina and the senseless killing that seems to have
no end. I call it senseless not with the intent of passing
judgement on the legitimacy of the respective positions of
the parties to the conflict, but rather to underline the
universal belief that the dividends of peace are so much
greater than the gains of an enormously destructive war. In
full recognition of the fact that an end to the war in Bosnia
and Herzegovina is in the hands of the combatants
themselves, we appeal to them to cooperate with
international mediation efforts.
Humanity wants peace. Thus, humanity is looking to
the United Nations and hopes that this Organization’s
resources and fortitude will make the desired impact through
preventive diplomacy, conflict management and conflict
resolution. At the regional level, the Organization of
African Unity, at its twenty-ninth summit, held in Cairo last
June, decided to establish a mechanism for the prevention,
management and resolution of conflicts. Ethiopia is
committed to work vigorously for its effective
implementation and for its success.
Although we are far from being satisfied, the newly
emerging international situation indicates some encouraging
prospects in the area of political relationships. In the field
of international economic relations, however, the situation is
far from encouraging. Our world still faces the
uncomfortable reality of its division into two blocs: the
affluent and the poor, the North and the South. Poverty still
represents the greatest threat to democratic governance and
world peace and security. Political instability, corruption,
hunger, illicit drug trafficking and a litany of other evils
trace their roots to mass poverty. And the international
community is not unaware of the factors that have conspired
to frustrate the hopes and aspirations of poor countries.
Promises of special programmes for the least developed
countries, 10-year action programmes and so forth agreed
upon by the international community have so far made little
difference by way of alleviating poverty. In Africa, overall
economic growth continues to lag behind population growth.
And the continent remains the poorest of all. Since there
can be no stability or better prospects for the world without
reducing the disparities in levels of global development, both
developed and developing countries should conduct a
constructive dialogue on practical measures for stimulating
development.
Environment and development are the two major
concerns to which the international community has turned its
attention. In particular, Ethiopia appreciates the international
community’s support for the effort to combat desertification
and drought, which are causing extensive environmental
degradation in Africa. We appeal to all Member States to
support fully the efforts of the intergovernmental negotiating
committee for the elaboration of an international convention
to combat desertification. Environmental degradation is a
major development bottleneck which must be addressed as
a matter of urgency.
This occasion provides me an opportunity to share with
this Assembly a few thoughts on the situation prevailing in
Ethiopia since the establishment of the transitional
Government two years ago. The process of democratization
and self-rule has been consolidated through local and
regional elections. The policy on equitable power-sharing
among the various regions and nationalities has succeeded in
ensuring peace and stability throughout the country. These,
coupled with the implementation of liberalized economic
reforms, reconstruction programmes and improved weather
conditions, have brought about encouraging improvements in
the economy. The supportive role of international financial
institutions and the donor community have had a useful
impact on the positive outcome of Ethiopia’s reconstruction
and recovery efforts. Therefore, in a brief period of two
years, Ethiopia has emerged from a state of despair to one
of recovery. We are now looking to the future with
considerable confidence.
With respect to political programmes, Ethiopia has
launched the final phase of the transition period with work
on drafting a constitution. When the constitution is
approved, multi-party elections are planned, on the basis of
which permanent State structures will be put in place.
Already, an independent judiciary is functioning, and
legality is assuming a prominent role in guaranteeing the
human rights of the people. Peaceful political activity, a
free press and freedom of expression and of conscience are
established features of Ethiopian life today. Our democratic
attitude is working. It is working in consolidating peace and
stability and in generating investor and business confidence.
It has worked in restoring the confidence of the people in
their own future.
Ethiopia is committed to the observance of all aspects
of the protection of human rights. Protection of the dignity
of man also means freedom from poverty. "Prisoner of
conscience" and "prisoner of poverty" are one and the same.
The right to freedom of expression and the right to education
36 General Assembly - Forty-eighth session
are indivisible. Concern for human rights is virtually
meaningless without corresponding action on the alleviation
of poverty, ignorance and other causes of deprivation.
Ethiopia therefore appeals to the international community to
cooperate in addressing the issue of human rights in the
context of these general principles.
Our democratic outlook with respect to our relations
with neighbouring countries and peoples has borne fruit.
Ethiopia has never enjoyed such harmony, both internally
and in its relations with its neighbours.
Ethiopia has attained the requisite self-confidence that
makes it a true partner in the community of nations. I wish
therefore to reiterate the continued faith of my country in the
collective wisdom of our global Organization and to pledge
anew our unreserved support for the laudable efforts of the
United Nations system. We believe that as the guarantor of
international peace and stability, the United Nations should
expand its efforts by stepping up its activities in the field of
preventive diplomacy. It should develop new, more
effective machinery to coordinate actions aimed at enhancing
respect for the norms of international law and ensuring the
security and interests of all States.
Alongside the maintenance of international peace and
security, we welcome United Nations efforts in assisting the
developing countries in their endeavour to achieve a greater
degree of economic development and self-reliance. The role
of the United Nations in world affairs is all-inclusive. For
this role to be effective, it is important that the
Organization’s methods of operation be characterized by
accountability and transparency. Ethiopia subscribes to the
calls for democratizing the decision-making processes of the
United Nations system and for streamlining its bureaucracy.
I am hopeful that at this session the General Assembly will
review and assess these priority issues with a view to
revitalizing the Organization so that it can meet the
imperatives of the time.
